Roberts, Chief Justice.
Selridge v. The State, 30 Tex., 59, was a case quite similar to the one now before us, and is referred to as having decided the main question now presented. When confessions are made under such circumstances as to render them inadmissible, if in the confession “ facts and circumstances are disclosed which are proved to be true by other testimony and which conduce to establish the guilt of the accused, then such facts and circumstances are to be considered by the jury.” (Id., and Warren v. State, 29 Tex., 370.)
We understand these cases merely as holding that it is admissible to show not only the fact that the stolen property had been traced by means of information received from the prisoner, but also the information or disclosure itself. (See also 1 Phillips on Ev., 554, and notes.)
Whether this ruling is founded on the statute which in terms applies only where the party was in “jail,” or “other place of confinement,” or “ in custody of an officer,” (Paschal’s Dig., art. 3127,) or is but the application of the rules of the common law to a case not provided for by the code, it is not material to inquire.
In this case it appeared that the confessions, being made under duress, were not voluntary, and the court excluded them, except so far as they furnished information by which the property was recovered. It further appeared that, by means of statements made as to what disposition had been made and agreed to be made of the horses, they were tracked and ultimately recovered.
Whilst the court admitted so much of the statements as was thus shown to be true, the jury were cautioned to con*489sider them only in so far as proved by other testimony to be true. The whole question as to what was proved was thus properly referred to the jury.
It appears by bill of exceptions that the district attorney sought to introduce the entire confessions. They were, however, excluded, and as the defendant was nevertheless convicted and the judgment of this court will affirm that conviction, it does not become necessary to notice any question intended to be presented by this bill of exceptions.
There is also a bill of exceptions to the action of the court in refusing to compel the witness Veach to answer questions as to threats and violence offered to Rogers in presence of defendant, and before he or defendant made any confession.
The witness had stated that he did not decline to answer because he was afraid of implicating himself. If the confessions as such, without qualification and limitation, had been allowed to go to the jury, circumstances affecting their credibility would have been material and admissible in proof. But in this case the confessions as such were excluded, except as before stated. The fact that they were not voluntary was acted on by the court as explained to the jury. The statements, by means of which the horses were recovered, were admitted; but the jury were instructed that they were to be considered only in so far as proved by other testimony to be true. The answers could only have more fully developed what was already conceded: the inadmissibility of the confessions, except as sustained by other proof.
We cannot see that the refusal of the court to compel the witness to answer was the denial to defendant of any legal right whereby he could have been injuriously affected in the trial.
Judgment affirmed.
Affirmed.